USCA1 Opinion

	




                 United States Court of Appeals                     For the First CircuitNo. 98-1744            FHS PROPERTIES LIMITED PARTNERSHIP, ETC.,                       Plaintiff-Appelllee,                                v.                      BC ASSOCIATES, ET AL.,                     Defendants, Appellants.                          ERRATA SHEET     The opinion of this Court issued on April 29, 1999 isamended as follows:The penultimate sentence of page 17 of the opinion shall bechanged to state: "For the foregoing reasons, we affirm thedecision of the district court in part, reverse in part, andremand to the district court for proceedings consistent with thisopinion."